Examiner’s Comments
1.	This office action is in response to the application received on 9/16/2019.
	Claims 1-17 are pending and have been examined on the merits.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/16/2019 and 11/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the handheld power tool” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
4.	The abstract of the disclosure is objected to because the Abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	The combination of the structural elements recited in claims 1, 13 and 14 is what make the claimed subject matter allowable over the prior arts of record. 

With respect to claims 1, 13 and 14, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a rechargeable battery pack for supplying electrical energy to hand-held power tools,  wherein the water discharge structure comprises at least one of: (i) on at least one side of the external housing, a double-labyrinth wall structure which is open to liquid and has an outer labyrinth wall structure, which is formed by overlapping of an outer side wall of the housing base and an outer side wall of the housing hood, and an inner labyrinth wall structure, which is arranged offset in relation to the outer labyrinth wall structure in a direction facing the interior space and which is formed by overlapping of an inner side wall of the housing base and an inner side wall of the housing hood, (ii) a discharge wall structure which comprises a housing wall structure of a component which is arranged in the interior space, wherein the housing wall structure contains, in the vertical or in the horizontal use position of the rechargeable battery pack, top- side housing wall parts which run in a direction downwards and to the outside from a separating line of the top-side housing wall parts, and (iii) a labyrinth wall structure which is open to liquid and, in the vertical or the horizontal use position of the rechargeable battery pack, is formed, in a manner leading in a direction downwards and to the outside, between an electrical plug-in connection body, 21Attorney Docket No. 115388.PC637US which is arranged on the side of the housing base, and a corresponding tool connection plug in a plugged-in position.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/20/2021